Case 2:19-ap-01320-SK         Doc 14 Filed 05/26/20 Entered 05/26/20 19:09:11               Desc
                               Main Document    Page 1 of 3


1    STEVEN T. GUBNER – Bar No. 156593
     ROBYN B. SOKOL – Bar No. 159506
 2   COREY R. WEBER – Bar No. 205912
     BRUTZKUS GUBNER
 3   21650 Oxnard Street, Suite 500
     Woodland Hills, CA 91367
 4   Telephone: (818) 827-9000
     Facsimile: (818) 827-9099
 5   Emails: rsokol@bg.law
             cweber@bg.law
 6
     Special Litigation Counsel
 7   for Jonathan D. King, Chapter 7 Trustee
     for Zetta Jet USA, Inc. and Zetta Jet PTE, LTD.
 8

 9                             UNITED STATES BANKRUPTCY COURT
10                              CENTRAL DISTRICT OF CALIFORNIA
11                                      LOS ANGELES DIVISION
12   In re                                                 Case No.: 2:17-bk-21386-SK
                                                           Jointly Administered with
13   ZETTA JET USA, INC., a California                     Case No. 2:17-bk-21387-SK
     corporation,
14                                                         Adv. Case No. 2:19-ap-01320-SK
                       Debtor.
15   _______________________________________               Chapter 7
16   ZETTA JET PTE, LTD., a Singaporean
     corporation,                                          NOTICE OF SELECTION OF
17                                                         MEDIATOR
                           Debtor.
18
     _______________________________________
19

20   JONATHAN D. KING, solely in his capacity as
     Chapter 7 Trustee of Zetta Jet USA, Inc. and
21   Zetta Jet PTE, Ltd.

22                         Plaintiff,

23   v.

24   MATHER AVIATION,

25                         Defendant.

26

27

28

     2306417

                                                       1
Case 2:19-ap-01320-SK          Doc 14 Filed 05/26/20 Entered 05/26/20 19:09:11             Desc
                                Main Document    Page 2 of 3


1              PLEASE TAKE NOTICE that pursuant to the Order Approving Motion Of Chapter 7

 2   Trustee For Zetta Jet USA, Inc. and Zetta Jet PTE, Ltd. Establishing Procedures Governing

 3   Adversary Proceedings Pursuant To Sections 547, 548 And 550 Of The Bankruptcy Code [Dkt. 967],

 4   dated July 10, 2019 (the “Procedures Order”) the above-referenced adversary proceeding is referred

 5   to mediation with respect to defendant Mather Aviation (“Defendant”).

 6             PLEASE TAKE FURTHER NOTICE that pursuant to the Procedures Order, the parties

 7   inform the Court that they have selected mediator Geoffrey Berman of DSI Consulting to act as the

 8   mediator in this case.

 9

10
     DATED: May 26, 2020                         BRUTZKUS GUBNER
11

12                                               By: /s/ Robyn B. Sokol
                                                    Robyn B. Sokol
13                                                  Special Litigation Counsel
                                                    for Jonathan D. King, Chapter 7 Trustee
14                                                  for Zetta Jet USA, Inc. and Zetta Jet PTE, LTD.
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     2306417

                                                      2
        Case 2:19-ap-01320-SK                      Doc 14 Filed 05/26/20 Entered 05/26/20 19:09:11                                     Desc
                                                    Main Document    Page 3 of 3

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
21650 Oxnard Street, Suite 500, Woodland Hills, CA 91367.

A true and correct copy of the foregoing document entitled: NOTICE OF SELECTION OF MEDIATOR will be served or
was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
December 24, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

       Robyn B Sokol ecf@bg.law, rsokol@bg.law
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                                  Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On May 27, 2020, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

[Delivery to Judge is temporarily suspended, per                          Counsel for Defendant
Amended General Order 20-02]                                              Hill and Morris
                                                                          Cindy Lee Hill
Honorable Sandra R. Klein                                                 5150 Sunrise Boulevard, Suite E-4
United States Bankruptcy Court                                            Fair Oaks, CA 95628
Los Angeles Division - Roybal Federal Bldg.
255 East Temple Street, Suite 1582
Los Angeles, CA 90012-3332


                                                                                  Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on May 26, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Cindy Hill, Counsel for Defendant - cindy@hillandmorris.com
Geoffrey Berman, Mediator - gberman@DSIConsulting.com


                                                                                  Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



May 26, 2020                    NKOLA A. FIELDS                                     /s/ Nikola A. Fields
Date                               Printed Name                                     Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
